        Case 1:19-cv-00831-DAD-JLT Document 32 Filed 09/18/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL CHAMBERLAIN,                              )    Case No.: 1:19-cv-0831-DAD JLT
                                                       )
12                  Plaintiff,                         )    ORDER DIRECTING THE CLERK TO CLOSE
                                                       )    THE ACTION
13          v.                                         )
14   BAKER HUGHES, A GE COMPANY, LLC.                  )    (Doc. 31)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On September 17, 2020, the parties filed a stipulation indicating all parties agreed that the
18   above-captioned action is “dismissed in its entirety, with prejudice.” (Doc. 31 at 1) Pursuant to
19   Fed.R.Civ.P. 41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a
20   stipulation of dismissal signed by all parties who have appeared.” Because all parties who have
21   appeared signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose,
22   111 F.3d 688, 692 (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the
23   stipulation of the parties, the Clerk of Court is DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     September 17, 2020                            /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
